 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6
      UNITED STATES OF AMERICA,                        Case No. 1:19-mc-00076-SKO
 7
                 Plaintiff,                            ORDER TERMINATING WRIT OF
 8                                                     CONTINUING GARNISHMENT (BANK,
                v.                                     STOCKS OR BROKERAGE
 9                                                     ACCOUNTS)
10    TIMMIE BRUCE TAYLOR,                             (Doc. 3)
11                                                     Criminal Case No. 1:03-cr-05161-DAD
                 Defendant and Judgment Debtor.
12    _____________________________________

13    AMERICAN EXPRESS BANK,
      (and its Successors and Assignees)
14

15           Garnishee.
      _____________________________________/
16

17                                                ORDER
18         On September 30, 2019, the United States filed a “Request for an Order Terminating Writ
19 of Continuing Garnishment (Bank, Stocks or Brokerage Accounts),” requesting that the Court

20 terminate, without prejudice, the writ of continuing garnishment, (Doc. 3), issued on September 5,

21 2019. (Doc. 7.)

22         Having reviewed the file and the United States’ request, for good cause shown, the Court
23 GRANTS the request. Accordingly, it is ORDERED:

24         1.        Pursuant to 28 U.S.C. § 3205(c)(10), the Writ of Continuing Garnishment (Bank,
25 Stocks or Brokerage Accounts) previously issued against Judgment Debtor Timmie Bruce Taylor

26 on September 5, 2019, (Doc. 3), is hereby TERMINATED without prejudice;
27

28
 1          2.      Any hearings on the matter shall be removed from calendar, and Judgment Debtor’s
 2 request for a hearing filed on September 25, 2019, (Doc. 6), is DENIED as moot; and

 3          3.      This case is hereby CLOSED.
 4
     IT IS SO ORDERED.
 5

 6 Dated:        October 4, 2019                              /s/   Sheila K. Oberto           .
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
